Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Claims 2 – 10, having the term, “the method of claim 1”, in the claim language, and is objected to as failing to provide proper antecedent basis for the claimed subject matter.

Claims 12 and 13, having the term, “the method of claim 11” and “the method of claim 12”, respectively in the claim language, and is objected to as failing to provide proper antecedent basis for the claimed subject matter.

It is suggested to have a method claim instead of system claim in claim 1.

Claims 2 and 9 has the term, “the inventive Artificial Intelligence system” in the claim language, and is objected to as failing to provide proper antecedent basis for the claimed subject matter.

It is suggested to remove the word – inventive – from the claim language.

Claim 3 has the term, “download the app to see them”, and is objected to as failing to provide proper antecedent basis for the claimed subject matter.
Claim Objections
Claim 9 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 9 is objected to because of the following informalities:  
The claim starts with a Capital letter and ends with a period. Here, in claim 9, at the end of step c., there is a period. Please change it to “;” .

In step d. it starts with a capital letter, please change it to lower case letter.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim 1 having step a. and step b. Here, both the steps hold independently – i.e., each step can be performed independently and it does not dependent on other step. Also, after performing steps a and b, what is happening? – i.e., the outcome of steps a and b are not being utilized for anything. The claim language is indefinite and fails to point out what is included or excluded by the claim language.

In claim 2 the phrase, “sharing of the photos” being found in the claim language. Here it unclear with whom the photos are being shared?
Accordingly, claim 2 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 3 the phrase, “sends each user whose picture got tagged, a text message to the phone number which was tagged via the face recognition, saying – We found photos of you on your friend’s phone, download the app to see them”. Here, according to claim 1, the photos are tagged via face recognition from contact list, so how come it sends to some other person in claim 3 saying – we found photos of you in your friend’s phone, download the app to see them. Here, according to claim 1, it was already identified by face recognition, then how come photons of you on your friend’s phone comes into claim language? Also, it is unclear how the mobile phone finds a friend of the recipient person’s phone, to whom the text message is being sent? The specification does not disclose how the mobile phone can find a photos of you on your friend’s phone.
Accordingly, claim 3 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 4, the phrase, “the tagged user is enabled to download a software application and receive the photos”, being found in the claim language. Here, it is unclear how the tagged user knows that there are photos that he/she needs to see, because there is no communication between the mobile user of claim 1 and another mobile user/tagged user prior to claim 4, accordingly how claim 4 can be performed? The specification does not disclose how the other mobile phone/tagged user can that he/she needs to receive photos.
Accordingly, claim 4 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 5 the phrase, “providing settings that allow users to see all the photos at once….or a year for example” being found in the claim language. Here, it is unclear how the tagged user knows that there are photos that he/she needs to see and have specific setting that allows the user to see all the photos or few photos every day over the course of a year for example, because there is no communication between the mobile user of claim 1 and another mobile user/tagged user prior to claim 5, accordingly how claim 4 can be performed? The specification does not disclose how the other mobile phone/tagged user can that he/she needs to receive photos, so how the other mobile phone/tagged user needs to set setting to see photos all at once or few photos every day.
Accordingly, claim 5 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 6 the phrase, “users are shown not al of their photos, but as many photos as they share themselves” being found in the claim language. Here, it is unclear who the user is – is it the user of the originating/sharing mobile phone user or is it the user of the receiving/tagged mobile phone user? 
Accordingly, claim 6 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 7 the phrase, “once the user installs the app” being found in the claim language. Here, it is unclear who the user is – is it the user of the originating/sharing mobile phone user or is it the user of the receiving/tagged mobile phone user? 
Accordingly, claim 7 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 8 the phrase, “once photos are grouped and tagged with phone numbers using face recognition on the mobile phone”, being found in the claim language. Here, according to claim 1, “matching and tagging photos in the picture gallery with photos in a contact list of a user via face recognition – steps a. and step b.”. In other words, the matching and tagging of photos using face recognition with contact list of a user – i.e., photos for each contact list person. So how come all of sudden it is claiming once photos are grouped in claim 8, makes the claim language as being indefinite.
Accordingly, claim 8 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 9 the phrase, “the photos are automatically discovered by” being found in the claim language. Here, it is unclear and indefinite that where this step is being performed and how. Is it being performed at the user of the originating/sharing mobile phone user or is it the user of the receiving/tagged mobile phone user? 
In claim 9, the phrase, “the users to automatically discover all photos of themselves on their friends phones without any effort from their friends” being found in claim language. Here, it is unclear how the mobile phone automatically discover all photos of themselves on their friends phones without any effort from their friends of a friend? Here, it is unclear how this step can be performed and how the privacy setting of friends phone allows the user to perform such step and specification does not disclose how this step can be performed.
Accordingly, claim 9 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 10 the phrase, “the photos are not stored once the photos are downloaded to the users device”. Here, it is unclear what is the users device – is it the originating/sharing mobile phone user or is it the user of the receiving/tagged mobile phone user?
Here, it is unclear how the tagged user knows that there are photos that he/she needs to download, because there is no communication between the mobile user of claim 1 and another mobile user/tagged user prior to claim 10, accordingly how claim 10 can be performed? The specification does not disclose how the other mobile phone/tagged user can that he/she needs to receive photos.
Accordingly, claim 10 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

Claim 11, is claiming – a new photo gallery of a mobile device, where photos…..is performed automatically. Here, what is claim 11 – is it a process, product or manufacture. The way claim 11 is written is just a sentence. Is the whole claim is an apparatus or part of the claimed body? Here, it is unclear what an applicant is trying to claim – i.e., claiming a new photo gallery of a mobile device?
In claim 11, the phrase, “an automatically tagged with a contact” being found in the claim language. Here, it is missing steps on how the tagging is being performed, for example according to claim 1, each photo in the picture gallery of the mobile phone is provided with an identity via the face recognition. This step is not in claim 11. 
In claim 11 the phrase, “sharing of the photos” being found in the claim language. Here it unclear with whom the photos are being shared?
Accordingly, claim 11 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 12, the phrase, “a new search mechanism” being found in the claim language. Here, it is unclear what an applicant is trying to claim and the specification does disclose how a new search mechanism is being performed, makes the claim indefinite and fails to point out details required to perform the claimed feature.
Accordingly, claim 12 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.

In claim 13, the phrase, “find a picture of a friend” being found in claim language. Here, it is unclear how the mobile phone finds a picture of a friend, and specification does not disclose how the mobile phone can find a picture of a friend.
Accordingly, claim 13 is rejected under 112(b) as indefinite and fails to point out what is included or excluded by the claim language.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8, 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chang US PGPub: US 2011/0249144 A1 Oct. 13, 2011 and in view of 
Kim US PGPub: US 2013/0310011 A1 Nov. 21, 2013.

Regarding claim 1, Chang discloses,

an Artificial Intelligence system (tagging images in a mobile communications device using a contacts list. The image tagging system compares a face in a given picture - that the user has just taken using the built-in camera, to faces in the user's contacts list images. A matching contact is found in the contacts list. The picture is then tagged with information from the matching contact – ABSTRACT, Figs. 1, 2, 5, 9, paragraph 0004. The mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102. The tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices. Here, an automatically tagging an image or a picture – i.e., an artificial intelligence system – paragraph 0019) comprising: 

a. automatically matching photos in a picture of a mobile phone with photos in a contact list of a user (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019. Contacts list 209 stored on the portable electronic device 102. The contacts list 209 includes a set of contacts 504 associated with a user of the mobile device 102. Each contact 504 in the contacts list 209 includes a set of attributes which comprise identification information of the contact. In the example contacts list 209 of FIG. 5, each contact 504 includes a contact image 506 and a contact name 508, and a facial recognition signature 510 – paragraph 0031) via face recognition (matching of the face in the image 204 to contact images is performed using one or more facial recognition algorithms running in the mobile device 102 – Fig. 2/210, paragraph 0034) and 

b. automatically tagging photos in the picture (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019) with phone numbers from the mobile phone contact list (each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030. After the image 204 has been tagged with identification information of the matching contact to form the tagged image file 216, operation 218 prepares the tagged image file 216 to be sent to one or more recipient terminals 104 selected by the user. The user may be prompted to select the protocol with which the tagged image file will be sent to the recipient terminals - e.g. email, MMS, as well as the identity of the recipient terminal - e.g. a name selected from the user's contacts list; a manually entered email address or cellular telephone number – Figs. 2/214, 2/216, 9/912, 9/914, paragraphs 0047, 0057), 

the phone number matching (each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030) and 

tagging all happens locally on the mobile phone (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019),

but, does not disclose, “a picture gallery” of a mobile phone.

Kim teaches, a method of linking a function of a terminal includes recognizing a face included in a photo, determining whether there is phonebook information having a photo of a face matched with the recognized face, and generating a gallery-phonebook file. The matched phonebook information is linked with the recognized face. The phonebook information of the gallery-phonebook file is based on the phonebook file stored in the storage unit.  The photo-gallery use case 65 supports a function of recognizing a face by using the face recognition use case function in a function of searching for a stored photo, comparing information collected through the face recognition with information included in the phonebook information 155, and connecting the phone number included in the phonebook information 155 to the photo according to the comparison result (ABSTRACT, Figs. 1/153, 1/167, 1/159, 5, 11, 14, 15, paragraphs 0052, 0070).

The gallery-phonebook files may be automatically generated according to the photo category division of the gallery function provided by the terminal 100. in case photos are classified by categories such as "family", "friends" and "company", etc. as shown in screen 1501, the gallery-phonebook file may inherit and have the same categories. Further, the user may generate categories of gallery-phonebook files and classify newly generated gallery-phonebook files by categories and store the files (paragraph 0112).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tagging images in a mobile communications device using a contacts list of Chang (Chang, ABSTRACT, Figs. 1, 2, 5, 9, paragraphs 0004, 0019, 0034) wherein the system of Chang, would have incorporated, a method of linking a function of a terminal includes recognizing a face included in a photo, determining whether there is phonebook information having a photo of a face matched with the recognized face, and generating a gallery-phonebook file of Kim (Kim, ABSTRACT, Figs. 1/153, 1/167, 1/159, 5, 11, 14, 15, paragraphs 0052, 0070, 0112) to provide a method of a function cooperating method of a terminal that permits a more convenient operation of functions of the portable terminal by maintaining work continuity while allowing user's easy recognition and operation, and a terminal supporting the same (Kim, paragraphs 0010 - 0012) and the identification phase 201a commences operation after being manually invoked by a user such that the tagging application 200 operates on a previously captured image 204 stored in the mobile device 102 (Chang, paragraph 0024).

Regarding claim 2, Chang discloses,

the method of claim 1, wherein once photos are tagged with phone numbers, sharing of the photos happens automatically via the inventive Artificial Intelligence system (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102. The tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices – Figs. 2/222, 9/916, paragraphs 0019, 0048, 0059).

Regarding claim 3, Chang discloses,

the method of claim 1, wherein the Artificial Intelligence system automatically sends each user whose picture got tagged, a text message to the phone number which was tagged via the face recognition, saying "We found photos of you on your friend's phone, download the app to see them” (the tagged image file 216 may be wrapped in a messaging protocol wrapper to form a multimedia message 220. The multimedia message 220 is transmitted over a network or direct connection to one or more recipient terminals 104. Here, multimedia message 220 reads on the claimed feature, a text message to the phone number which was tagged via the face recognition, saying "We found photos of you on your friend's phone, download the app to see them”. Here, engineering note is taken that what to write in the multimedia message is engineering design and/or systems and/or requirements – Fig. 2/220, 9/220, paragraphs 0047, 0048, 0057).

Regarding claim 4, Chang discloses,

the method of claim 1, wherein the tagged user is enabled to download a software application and receive the photos (the recipient terminals 104 may be any device or system capable of receiving images from the mobile device 102. For example, a recipient terminal 104 may be another mobile device, a personal digital assistant, a desktop or laptop computer, an entertainment system, or an internet-based image hosting service - e.g. Picasa.TM., Flikr.RTM., Facebook.RTM., and MySpace.TM. In one embodiment, the recipient terminals 104 are capable of communicating over a telephone network and receiving Multimedia Messaging Service MMS messages that can contain one or more tagged images – Fig. 1/104, paragraph 0020. The second database of images may be one that is maintained and associated with a more complex or dedicated high performance photography application that has been licensed for use by the user in particular, e.g., an instance of the iPhoto client application by Apple Inc., the Picassa Web-based picture album application, or the Facebook social networking Web site – paragraph 0037. The image viewing application is capable of reading and then showing the identification information that was incorporated into the tagged image file 216 by the tagging application, reads on the claimed feature, the tagged user is enabled to download a software application and receive the photos – paragraph 0049).

Regarding claim 5, Chang discloses,

the method of claim 1, wherein the method further comprises providing settings that allow users to see all the photos at once (the recipient terminals 104 may be any device or system capable of receiving images from the mobile device 102. For example, a recipient terminal 104 may be another mobile device, a personal digital assistant, a desktop or laptop computer, an entertainment system, or an internet-based image hosting service - e.g. Picasa.TM., Flikr.RTM., Facebook.RTM., and MySpace.TM. In one embodiment, the recipient terminals 104 are capable of communicating over a telephone network and receiving Multimedia Messaging Service MMS messages that can contain one or more tagged images. Here, the recipient terminals 104 receives images from the mobile device 102, and these images are viewed by the user of the recipient terminals 104, reads on the claimed feature, providing settings that allow users to see all the photos at once – Fig. 1/104, paragraph 0020) or we may send the user photos in photo groups, where the user will receive a few photos every day over the course of a year for example.

Regarding claim 6, Chang discloses,

the method of claim 1, wherein users are shown not all of their photos, but as many photos as they share themselves (the tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices – Figs. 2/222, 9/916, paragraphs 0019, 0048, 0059. The recipient terminals 104 may be any device or system capable of receiving images from the mobile device 102 – paragraph 0020. The image viewing application is capable of reading and then showing the identification information that was incorporated into the tagged image file 216 by the tagging application, reads on the claimed feature, the tagged user is enabled to download a software application and receive the photos – i.e., the user of the recipient terminals 104 can view only the images that are being shared to the recipient terminal, and cannot view rest of the photos, reads on the claimed feature, users are shown not all of their photos, but as many photos as they share themselves – paragraph 0049).

Regarding claim 7, Chang discloses,

the method of claim 1, wherein once the user installs the app (the recipient terminals 104 may be any device or system capable of receiving images from the mobile device 102. For example, a recipient terminal 104 may be another mobile device, a personal digital assistant, a desktop or laptop computer, an entertainment system, or an internet-based image hosting service - e.g. Picasa.TM., Flikr.RTM., Facebook.RTM., and MySpace.TM. In one embodiment, the recipient terminals 104 are capable of communicating over a telephone network and receiving Multimedia Messaging Service MMS messages that can contain one or more tagged images, reads on the claimed feature, once the user installs the app – Fig. 1/104, paragraph 0020), 

the face recognition algorithms are performed on the mobile phone (matching of the face in the image 204 to contact images is performed using one or more facial recognition algorithms running in the mobile device 102 – Fig. 2/210, paragraph 0034), photos and faces are matched with the photos and faces in the contacts list (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019. Contacts list 209 stored on the portable electronic device 102. The contacts list 209 includes a set of contacts 504 associated with a user of the mobile device 102. Each contact 504 in the contacts list 209 includes a set of attributes which comprise identification information of the contact. In the example contacts list 209 of FIG. 5, each contact 504 includes a contact image 506 and a contact name 508, and a facial recognition signature 510 – paragraph 0031), 

photos are tagged (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019) with the user's phone numbers (each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030. After the image 204 has been tagged with identification information of the matching contact to form the tagged image file 216, operation 218 prepares the tagged image file 216 to be sent to one or more recipient terminals 104 selected by the user. The user may be prompted to select the protocol with which the tagged image file will be sent to the recipient terminals - e.g. email, MMS, as well as the identity of the recipient terminal - e.g. a name selected from the user's contacts list; a manually entered email address or cellular telephone number – Figs. 2/214, 2/216, 9/912, 9/914, paragraphs 0047, 0057) and 

automatically invite the user's friends to view them (After the image 204 has been tagged with identification information of the matching contact to form the tagged image file 216, operation 218 prepares the tagged image file 216 to be sent to one or more recipient terminals 104 selected by the user. The user may be prompted to select the protocol with which the tagged image file will be sent to the recipient terminals - e.g. email, MMS, as well as the identity of the recipient terminal - e.g. a name selected from the user's contacts list; a manually entered email address or cellular telephone number – Figs. 2/214, 2/216, 9/912, 9/914, paragraphs 0047, 0057).

Regarding claim 8, Chang discloses,

the method of claim 1, wherein once photos are grouped and tagged with phone numbers using face recognition on the mobile phone, they are automatically shared with the people in the photos (tagging images in a mobile communications device using a contacts list. The image tagging system compares a face in a given picture - that the user has just taken using the built-in camera, to faces in the user's contacts list images. A matching contact is found in the contacts list. The picture is then tagged with information from the matching contact – ABSTRACT, Figs. 1, 2, 5, 9, paragraph 0004. The mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102. The tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices – paragraph 0019).

Regarding claim 11, Chang discloses,

a new photo (the device 102 includes an integrated camera 108 which is capable of capturing still images and/or video. Here, the device 102 captures still images and/or video – i.e., a new photo – paragraph 0019) gallery of a mobile device (tagging images in a mobile communications device using a contacts list. The image tagging system compares a face in a given picture - that the user has just taken using the built-in camera, to faces in the user's contacts list images. A matching contact is found in the contacts list. The picture is then tagged with information from the matching contact – ABSTRACT, Figs. 1, 2, 5, 9, paragraph 0004. The mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102. The tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices – paragraph 0019), 

wherein photos in the photo gallery are automatically tagged (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019) 
with a contact from a contacts list (each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030. After the image 204 has been tagged with identification information of the matching contact to form the tagged image file 216, operation 218 prepares the tagged image file 216 to be sent to one or more recipient terminals 104 selected by the user. The user may be prompted to select the protocol with which the tagged image file will be sent to the recipient terminals - e.g. email, MMS, as well as the identity of the recipient terminal - e.g. a name selected from the user's contacts list; a manually entered email address or cellular telephone number – Figs. 2/214, 2/216, 9/912, 9/914, paragraphs 0047, 0057) of the mobile device (each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030. After the image 204 has been tagged with identification information of the matching contact to form the tagged image file 216, operation 218 prepares the tagged image file 216 to be sent to one or more recipient terminals 104 selected by the user. The user may be prompted to select the protocol with which the tagged image file will be sent to the recipient terminals - e.g. email, MMS, as well as the identity of the recipient terminal - e.g. a name selected from the user's contacts list; a manually entered email address or cellular telephone number – Figs. 2/214, 2/216, 9/912, 9/914, paragraphs 0047, 0057) and 
wherein sharing of the photos (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102. The tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices – Figs. 2/222, 9/916, paragraphs 0019, 0048, 0059) is performed automatically (The mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102. The tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices – paragraph 0019),

but, does not disclose, “a photo gallery”.

Kim teaches, a method of linking a function of a terminal includes recognizing a face included in a photo, determining whether there is phonebook information having a photo of a face matched with the recognized face, and generating a gallery-phonebook file. The matched phonebook information is linked with the recognized face. The phonebook information of the gallery-phonebook file is based on the phonebook file stored in the storage unit.  The photo-gallery use case 65 supports a function of recognizing a face by using the face recognition use case function in a function of searching for a stored photo, comparing information collected through the face recognition with information included in the phonebook information 155, and connecting the phone number included in the phonebook information 155 to the photo according to the comparison result (ABSTRACT, Figs. 1/153, 1/167, 1/159, 5, 11, 14, 15, paragraphs 0052, 0070).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tagging images in a mobile communications device using a contacts list of Chang (Chang, ABSTRACT, Figs. 1, 2, 5, 9, paragraphs 0004, 0019, 0034) wherein the system of Chang, would have incorporated, a method of linking a function of a terminal includes recognizing a face included in a photo, determining whether there is phonebook information having a photo of a face matched with the recognized face, and generating a gallery-phonebook file of Kim (Kim, ABSTRACT, Figs. 1/153, 1/167, 1/159, 5, 11, 14, 15, paragraphs 0052, 0070, 0112) to provide a method of a function cooperating method of a terminal that permits a more convenient operation of functions of the portable terminal by maintaining work continuity while allowing user's easy recognition and operation, and a terminal supporting the same (Kim, paragraphs 0010 - 0012) and the identification phase 201a commences operation after being manually invoked by a user such that the tagging application 200 operates on a previously captured image 204 stored in the mobile device 102 (Chang, paragraph 0024).

Regarding claim 12, Chang discloses,

the method of claim 11, wherein a new search mechanism is enabled in the gallery (each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030. After the image 204 has been tagged with identification information of the matching contact to form the tagged image file 216, operation 218 prepares the tagged image file 216 to be sent to one or more recipient terminals 104 selected by the user. The user may be prompted to select the protocol with which the tagged image file will be sent to the recipient terminals - e.g. email, MMS, as well as the identity of the recipient terminal - e.g. a name selected from the user's contacts list; a manually entered email address or cellular telephone number – Figs. 2/214, 2/216, 9/912, 9/914, paragraphs 0047, 0057) of the mobile device (each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030. After the image 204 has been tagged with identification information of the matching contact to form the tagged image file 216, operation 218 prepares the tagged image file 216 to be sent to one or more recipient terminals 104 selected by the user. The user may be prompted to select the protocol with which the tagged image file will be sent to the recipient terminals - e.g. email, MMS, as well as the identity of the recipient terminal - e.g. a name selected from the user's contacts list; a manually entered email address or cellular telephone number – Figs. 2/214, 2/216, 9/912, 9/914, paragraphs 0047, 0057) that can search people by faces (tagging images in a mobile communications device using a contacts list. The image tagging system compares a face in a given picture - that the user has just taken using the built-in camera, to faces in the user's contacts list images. A matching contact is found in the contacts list. The picture is then tagged with information from the matching contact – ABSTRACT, Figs. 1, 2, 5, 9, paragraph 0004. Matching of the face in the image 204 to contact images is performed using one or more facial recognition algorithms running in the mobile device 102 – Fig. 2/210, paragraph 0034) via their contact names (he mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019. Contacts list 209 stored on the portable electronic device 102. The contacts list 209 includes a set of contacts 504 associated with a user of the mobile device 102. Each contact 504 in the contacts list 209 includes a set of attributes which comprise identification information of the contact. In the example contacts list 209 of FIG. 5, each contact 504 includes a contact image 506 and a contact name 508, and a facial recognition signature 510 – paragraph 0031) and phone numbers (each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030).

Regarding claim 13, Chang discloses,

the method of claim 12, wherein to find a picture of a friend (operation 206 scans the image to determine an area or areas of the image 204 that contain a face – paragraphs 0026, 0052) , a user is prompted to enter the friends contact into the search field in the gallery and, in response, is provided with all their photos (software is now available that can detect and analyze a face in the image, prompt the user to give a name for the face, and then digitally tag the image with the name – paragraphs 0002, 0039).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Chang US PGPub: US 2011/0249144 A1 Oct. 13, 2011 and in view of 
Kim US PGPub: US 2013/0310011 A1 Nov. 21, 2013 and further in view of
Engstrom US PGPub: US 2011/0013810 A1 Jan. 20, 2011.

Regarding claim 9, Chang discloses,

the method of claim 1, wherein the photos are automatically discovered by:

a. using face recognition performed on photos (matching of the face in the image 204 to contact images is performed using one or more facial recognition algorithms running in the mobile device 102 – Fig. 2/210, paragraph 0034), matching them with photos in the contact list (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019. Contacts list 209 stored on the portable electronic device 102. The contacts list 209 includes a set of contacts 504 associated with a user of the mobile device 102. Each contact 504 in the contacts list 209 includes a set of attributes which comprise identification information of the contact. In the example contacts list 209 of FIG. 5, each contact 504 includes a contact image 506 and a contact name 508, and a facial recognition signature 510 – paragraph 0031); 

b. tagging photos with phone numbers (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102 – paragraph 0019. Each entry in the contacts list 209 corresponds to an individual contact and is associated with stored, identification information of the contact. The stored identification information may include a legal name, a contact image, a phone number, a home address, an email address, a facial signature and an alias – paragraph 0030. After the image 204 has been tagged with identification information of the matching contact to form the tagged image file 216, operation 218 prepares the tagged image file 216 to be sent to one or more recipient terminals 104 selected by the user. The user may be prompted to select the protocol with which the tagged image file will be sent to the recipient terminals - e.g. email, MMS, as well as the identity of the recipient terminal - e.g. a name selected from the user's contacts list; a manually entered email address or cellular telephone number – Figs. 2/214, 2/216, 9/912, 9/914, paragraphs 0047, 0057); and 

c. automatically sharing the photos with the phone numbers tagged (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102. The tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices – Figs. 2/222, 9/916, paragraphs 0019, 0048, 0059), 

d. Where identifying and sharing of photos is done automatically via the inventive Artificial Intelligence system instead of by humans (the mobile device 102 includes a camera application program which is capable of automatically tagging an image or a picture which has just been taken, with one or more matching names of a contacts list stored in the mobile device 102. The tagged image may then be stored in the mobile device and then transmitted to one or more recipient terminals 104 – i.e., an external devices – Figs. 2/222, 9/916, paragraphs 0019, 0048, 0059),

but, does not disclose, wherein the users to automatically discover all photos of themselves on their friends phones without any effort from their friends.

Kim teaches, a method of linking a function of a terminal includes recognizing a face included in a photo, determining whether there is phonebook information having a photo of a face matched with the recognized face, and generating a gallery-phonebook file. The matched phonebook information is linked with the recognized face. The phonebook information of the gallery-phonebook file is based on the phonebook file stored in the storage unit.  The photo-gallery use case 65 supports a function of recognizing a face by using the face recognition use case function in a function of searching for a stored photo, comparing information collected through the face recognition with information included in the phonebook information 155, and connecting the phone number included in the phonebook information 155 to the photo according to the comparison result (ABSTRACT, Figs. 1/153, 1/167, 1/159, 5, 11, 14, 15, paragraphs 0052, 0070).

The gallery-phonebook files may be automatically generated according to the photo category division of the gallery function provided by the terminal 100. in case photos are classified by categories such as "family", "friends" and "company", etc. as shown in screen 1501, the gallery-phonebook file may inherit and have the same categories. Further, the user may generate categories of gallery-phonebook files and classify newly generated gallery-phonebook files by categories and store the files (paragraph 0112).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tagging images in a mobile communications device using a contacts list of Chang (Chang, ABSTRACT, Figs. 1, 2, 5, 9, paragraphs 0004, 0019, 0034) wherein the system of Chang, would have incorporated, a method of linking a function of a terminal includes recognizing a face included in a photo, determining whether there is phonebook information having a photo of a face matched with the recognized face, and generating a gallery-phonebook file of Kim (Kim, ABSTRACT, Figs. 1/153, 1/167, 1/159, 5, 11, 14, 15, paragraphs 0052, 0070, 0112) to provide a method of a function cooperating method of a terminal that permits a more convenient operation of functions of the portable terminal by maintaining work continuity while allowing user's easy recognition and operation, and a terminal supporting the same (Kim, paragraphs 0010 - 0012) and the identification phase 201a commences operation after being manually invoked by a user such that the tagging application 200 operates on a previously captured image 204 stored in the mobile device 102 (Chang, paragraph 0024).

Both Chang and Kim discloses, all the claimed features,

but, does not teach, using face recognition performed on “group photos”.

Engstrom teaches, automatically tagging a digital image (ABSTRACT). If a user desires to group photographs of Jane (such as for printing, posting on a social networking site, sharing with a friend, or other manipulation), a user many execute the application 39 by any conventional means. Application 39 may include a search function that permits a user to enter a search query for a tag, "Jane" for example, upon which all digital images tagged with the "Jane" tag are grouped for further manipulation. Similar querying and grouping operations may be performed for any given text tag (paragraph 0071). The digital image 21 includes faces 27, in this example contains three faces, although any number of faces may be processed (Figs. 6A, 6B, 7, 13, paragraphs 0067, 0070, 0081).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tagging images in a mobile communications device using a contacts list of combined Chang and Kim (combined Chang and Kim, ABSTRACT, Figs. 1, 2, 5, 9, paragraphs 0004, 0019, 0034) wherein the system of combined Chang and Kim, would have incorporated, text tags automatically may be generated for many faces in a group photograph of Engstrom (Engstrom, ABSTRACT, Figs, 6A, 6B, 7, 13, paragraphs 0067, 0070, 0081) for an electronic devices that render a digital image, and more particularly to an improved system and methods for automatically tagging a digital image with an identification tag of subject persons depicted within the digital image (Engstrom, paragraphs 0001, 0008).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Chang US PGPub: US 2011/0249144 A1 Oct. 13, 2011 and in view of 
Kim US PGPub: US 2013/0310011 A1 Nov. 21, 2013 and further in view of
Hayakawa US PGPub: US 2015/0116755 A1 Apr. 30, 2015.

Regarding claim 10, both Chang and Kim discloses all the claimed features,

but, does not disclose, the method of claim 1, wherein the photos are not stored once the photos are downloaded to the users device.

Hayakawa teaches, the print application 304 determines whether or not the downloading of all images started in step S801 has completed. If the download has completed, the processing proceeds to step S809. If there is a plurality of downloaded images, the print application 304 determines whether or not all the images have been downloaded. In step S808, the print application 304 deletes the image which has been downloaded in the mobile terminal 206 (Figs. 2, 8, paragraphs 0044, 0048).

The print application 304 may instruct the web server 202 to delete the downloaded file for the image data which has been downloaded (paragraph 0037).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tagging images in a mobile communications device using a contacts list of combined Chang and Kim (combined Chang and Kim, ABSTRACT, Figs. 1, 2, 5, 9, paragraphs 0004, 0019, 0034) wherein the system of combined Chang and Kim, would have incorporated, the print application 304 deletes the image which has been downloaded in the mobile terminal 206 of Hayakawa (Hayakawa, Figs. 2, 8, paragraphs 0037, 0044, 0048) for an information processing apparatus that improves the usability by switching the processing depending on whether the processing is canceled by the user or a communication error occurs Hayakawa (Hayakawa, paragraphs 0006, 0008).
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure.

Bhide US PGPub: US 2017/0046340 A1 Feb. 16, 2017.
The Software Program 108 (FIG. 1) and the Auto Delete Image Program 116A (FIG. 1) in client computer/mobile device 102 (FIG. 1) and the Auto Delete Image Program 116B (FIG. 1) in network server 114 (FIG. 1) can be downloaded to client computer/mobile device 102 (FIG. 1) and network server 114 (FIG. 1) from an external computer via a network (paragraph 0045).

Gong US PGPub: US 2014/0064576 A1 Mar. 6, 2014.
Automatic media sharing at the local level without involving backend servers (ABSTRACT).
An automatic picture tagging and sharing, contextural information may be obtained from the mobile platform and from the Internet to automatically narrate media captured by people within the ad hoc network (paragraph 0028).
One way of using the facial recognition is to compare the image to the avatars that were previously stored for group members when the group was established (Fig. 4, paragraph 0017).




Song US PGPub: US 2011/0053570 A1 Mar. 3, 2011.
Song teaches, mobile terminal and managing phonebook data. The controller 180 may provide an update and delete item with respect to the corresponding photo (Figs.20a, paragraph 0236).

Datta US PGPub: US 2009/0083332 A1 Mar. 26, 2009.
An automated image annotation/tagging and, more particularly to a meta-learning framework for image tagging and an online environment whereby images and user tags enter the system as a temporal sequence to incrementally train the meta-learner over time to progressively improve annotation performance and adapt to changing user-system dynamics.  Incorporating automatic image tagging into real-world photo-sharing environment (ABSTRACT, paragraphs 0003, 0005, 0009, 0010).

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642